DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “wherein each line in a super block is identified by a first index number and the first index number is sequentially positioned within the super block” (see at least claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 3-14, 16-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “wherein each line in a super block is identified by a first index number and the first index number is sequentially positioned within the super block.” According to the Remarks, “support is found in claims 2 and 15 now cancelled, at paragraph [0092] of the Specification, and in FIG. 12 and FIG. 14 of the Drawings.” However, after detailed review of these portions and the whole specification, it is determined that the limitations “the first index number is sequentially positioned within the super block” is not supported. For example, paragraph [0092] and FIG. 14 merely describes 5 non-directional smooth intra prediction modes; FIG. 12 do not show any index number “within” the super block either. Therefore, the specification does not provide support to newly amended limitations. Claims 14 and 22 have similar issues. And dependent claims 3-13, 21 and 16-20 are rejected because of their dependencies to independent claims 1 and 14, respectively.  
Response to Arguments
Applicant's arguments filed 11/2/21 have been fully considered but they are not persuasive.
Applicant asserts that Liu and Ramasubramonian fail to teach “each line in a super block is identified by a first index number and the first index number is sequentially positioned within the super block” and should be allowed. However, the examiner respectfully disagrees. It is noted that the added limitations introduce new features that are not supported by the specification and is rejected above under 112(a) as detailed above. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hyeongmoon, WO 2020/130629 A1, discloses that when a current block is positioned at the upper end of a current coding tree unit (CTU), reference samples are adaptively selected on the basis of a reference line index, and whether reference sample filtering is applied on the basis of the reference line index is determined, and thus the burden of a line buffer is minimized and intra prediction performance can be improved.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS G GEROLEO whose telephone number is (571)270-7206.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Francis Geroleo/Primary Examiner, Art Unit 2485